Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14 and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither describes nor suggests a tire casing equipped with a radiofrequency transponder and including a crown, two sidewalls and two beads revolving around a reference axis, first threads forming outward segments and return segments that are arranged adjacently, aligned circumferentially, anchored in the two beads with, in each bead, loops in each case linking an outward segment to a return segment and, in each bead, means for anchoring the first threads, comprising second threads oriented circumferentially axially bordering the first threads and forming at least one spiral, the first threads forming at least one circumferential alignment defining a carcass ply that separates the tire casing into two zones, inside and outside, with respect to the carcass ply, and the radiofrequency transponder comprising at least one electronic chip and a radiating radiocommunication antenna and being positioned radially externally in relation to the at least one spiral, wherein the radiofrequency transponder comprises a primary antenna electrically connected to the electronic chip, wherein the primary antenna is electromagnetically coupled to the radiating antenna, wherein the radiating antenna is formed by a single-strand helical spring defining a first longitudinal axis, and 56218137-vi2wherein the primary antenna is a coil having at least one turn defining a second longitudinal axis that is circumscribed in a cylinder, an axis of revolution of which is parallel to the second longitudinal axis and a diameter of which is between a third and three times a mean diameter of the helical spring of the radiating antenna.
These along with further limitations set forth by the claims, render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684